1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   ABDIRIZAK ABDI,                                   Case No.: 18cv713-BEN(KSC)
12                             Plaintiff,
                                                       SCHEDULING ORDER
13   v.                                                REGULATING DISCOVERY
                                                       AND OTHER PRE-TRIAL
14   COUNTY OF SAN DIEGO; et al.,
                                                       PROCEEDINGS
15                             Defendants.
16
17
18         Before the Court is the parties’ Joint Motion to Continue Discovery and Pre-Trial
19   Deadlines. In the Joint Motion, the parties request that the Court extend the deadline for
20   completing fact discovery and adjust other dates and deadlines as necessary. The parties
21   seek additional time to complete discovery because of unexpected scheduling conflicts,
22   including defense counsel’s trial schedule. In addition, the parties are engaged in
23   ongoing settlement negotiations and believe postponing deadlines with assist the parties
24   in fully exploring settlement possibilities before incurring unnecessary litigation
25   expenses. [Doc. No. 20, at pp. 1-2.]
26         1.     All fact discovery shall be completed by all parties by January 3, 2020.
27   “Completed” means that all discovery under Rules 30-36 of the Federal Rules of Civil
28   Procedure, and discovery subpoenas under Rule 45, must be initiated a sufficient period

                                                   1
                                                                                  18cv713-BEN(KSC)
1    of time in advance of the cut-off date, so that it may be completed by the cut-off date,
2    taking into account the times for service, notice and response as set forth in the Federal
3    Rules of Civil Procedure. Counsel shall promptly and in good faith meet and confer
4    regarding all discovery disputes in compliance with Civil Local Rule 26.1(a). The
5    Court expects counsel to make every effort to resolve all disputes without court
6    intervention through the meet and confer process. If the parties reach an impasse on any
7    discovery issue, counsel shall file an appropriate motion within the time limit and
8    procedures outlined in the undersigned magistrate judge’s chambers rules. A failure to
9    comply in this regard will result in a waiver of a party’s discovery issue. Absent an
10   order of the court, no stipulation continuing or altering this requirement will be
11   recognized by the court.
12         2.     The parties shall designate their respective experts in writing by February 3,
13   2020. Pursuant to Federal Rule of Civil Procedure 26(a)(2)(A), the parties must identify
14   any person who may be used at trial to present evidence pursuant to Rules 702, 703 or
15   705 of the Federal Rules of Evidence. This requirement is not limited to retained experts.
16   The date for exchange of rebuttal experts shall be by February 18, 2020. The written
17   designations shall include the name, address and telephone number of the expert and a
18   reasonable summary of the testimony the expert is expected to provide. The list shall
19   also include the normal rates the expert charges for deposition and trial testimony.
20         3.     By March 23, 2020, each party shall comply with the disclosure provisions
21   in Rule 26(a)(2)(A) and (B) of the Federal Rules of Civil Procedure. This disclosure
22   requirement applies to all persons retained or specially employed to provide expert
23   testimony, or whose duties as an employee of the party regularly involve the giving of
24   expert testimony. Except as provided in the paragraph below, any party that fails to
25   make these disclosures shall not, absent substantial justification, be permitted to use
26   evidence or testimony not disclosed at any hearing or at the time of
27   ///
28   ///

                                                   2
                                                                                  18cv713-BEN(KSC)
1    trial. In addition, the Court may impose sanctions as permitted by Federal Rule of
2    Civil Procedure 37(c).
3          4.      Any party shall supplement its disclosure regarding contradictory or rebuttal
4    evidence under Federal Rules of Civil Procedure 26(a)(2)(D) and 26(e) by April 3, 2020.
5          5.      All expert discovery shall be completed by all parties by May 6, 2020. The
6    parties shall comply with the same procedures set forth in the paragraph governing fact
7    discovery. Failure to comply with this section or any other discovery order of the court
8    may result in the sanctions provided for in Federal Rule of Civil Procedure 37, including
9    a prohibition on the introduction of experts or other designated matters in evidence.
10         6.      When filing a Motion for Summary Judgment and/or Adjudication, the
11   parties need not file a separate statement of material facts absent prior leave of court.
12         7.      A Mandatory Settlement Conference shall be conducted on May 18, 2020 at
13   9:30 a.m. in the chambers of Magistrate Judge Karen S. Crawford. Counsel or any
14   party representing himself or herself shall lodge confidential settlement briefs directly to
15   chambers by May 11, 2020. All parties are ordered to read and to fully comply with the
16   Chamber Rules of the assigned magistrate judge.
17         8.      All other pretrial motions must be filed by June 15, 2020. Counsel for the
18   moving party must obtain a motion hearing date from the law clerk of the judge who will
19   hear the motion. The time between the date you request a motion date and the hearing
20   date may vary from one district judge to another. Please plan accordingly. Failure to
21   make a timely request for a motion date may result in the motion not being heard.
22   Deadlines for filing motions in limine will be set by the district judge at the final Pretrial
23   Conference.
24         9.      In jury trial cases before the Honorable Roger T. Benitez, neither party,
25   unless otherwise ordered by the Court, is required to file Memoranda of Contentions of
26   Fact and Law pursuant to Civil Local Rule 16.1(f)(2).
27         10.     Counsel shall comply with the pre-trial disclosure requirements of Federal
28   Rule of Civil Procedure 26(a)(3) by September 21, 2020. Failure to comply with these

                                                    3
                                                                                    18cv713-BEN(KSC)
1    disclosure requirements could result in evidence preclusion or other sanctions under
2    Federal Rule of Civil Procedure 37.
3          11.    Counsel shall meet and take the action required by Civil Local Rule
4    16.1(f)(4) by September 28, 2020. At this meeting, counsel shall discuss and attempt to
5    enter into stipulations and agreements resulting in simplification of the triable issues.
6    Counsel shall exchange copies and/or display all exhibits other than those to be used for
7    impeachment. The exhibits shall be prepared in accordance with Civil Local Rule
8    16.1(f)(4)(c). Counsel shall note any objections they have to any other parties’ Pretrial
9    Disclosures under Federal Rule of Civil Procedure 26(a)(3). Counsel shall cooperate in
10   the preparation of the proposed pretrial conference order.
11         12.    Counsel for plaintiff will be responsible for preparing the pretrial order and
12   arranging the meetings of counsel pursuant to Civil Local Rule 16.1(f). By October 5,
13   2020, plaintiff’s counsel must provide opposing counsel with the proposed pretrial order
14   for review and approval. Opposing counsel must communicate promptly with plaintiff’s
15   attorney concerning any objections to form or content of the pretrial order, and both
16   parties shall attempt promptly to resolve their differences, if any, concerning the order.
17         13.    The Proposed Final Pretrial Conference Order, including objections to any
18   other parties’ Federal Rule of Civil Procedure 26(a)(3) Pretrial Disclosures shall be
19   prepared, served and lodged with the assigned district judge by October 13, 2020, and
20   shall be in the form prescribed in and comply with Civil Local Rule 16.1(f)(6).
21         14.    The final Pretrial Conference is scheduled on the calendar of the Honorable
22   Roger T. Benitez on October 19, 2020 at 10:30 a.m.
23         15.    The parties must review the chambers’ rules for the assigned district judge
24   and magistrate judge.
25         16.    A post trial settlement conference before a magistrate judge may be held
26   within 30 days of verdict in the case.
27         17.    The dates and times set forth herein will not be modified except for good
28   cause shown.

                                                   4
                                                                                   18cv713-BEN(KSC)
1          18.    Briefs or memoranda in support of or in opposition to any pending motion
2    shall not exceed twenty-five (25) pages in length without leave of a district court judge.
3    No reply memorandum shall exceed ten (10) pages without leave of a district court judge.
4    Briefs and memoranda exceeding ten (10) pages in length shall have a table of contents
5    and a table of authorities cited.
6          19.    Plaintiff’s counsel shall serve a copy of this order on all parties that enter
7    this case hereafter.
8          IT IS SO ORDERED.
9    Dated: October 4, 2019
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   5
                                                                                    18cv713-BEN(KSC)
